AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled)

UNITED STATES DISTRICT COURT
SoUTHERN DISTRICT oF CALIFoRNlA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Committed On or After November 1, 1987)
Saul ROmerO_SalaZar Case Number: 3:18-mj-22734-RNB

` Douglas C. BroWn
Defendanl ’s A ttorney

 

...;. l

REGISTRATION NO. 80846298

“";

NUV iii 0‘38

§
x
!
§

 

Page l of l

 

 

 

z
THE DEFENDANT: l
pleaded guilty to count(s) 1 Of COmplaiIlt Fif§;' _,_,;
[l Was found guilty to count(s) §ooi lateral cast n
after a plea of not guilty. …“ d m
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(S):
Title & Section Nature of Offense Count Numbergs!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)

 

El Count(s) dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

IZ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant Shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, November 13, 2018
Date o_f Impo'sition of Sentence

WW

HdNo"RABL/E Ro'BERT N. BLoCK
UNITED sTATES MAGISTRATE JUDGE

3;18-mj-22734-RNB

 

 

 

